MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Baytex Energy Trust is responsible for establishing and maintaining adequate internal control over financial reporting over the Trust. Under the supervision of our Chief Executive Officer and our Chief Financial Officer we have conducted an evaluation of the effectiveness of our internal control over financial reporting based on the Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our assessment, we have concluded that as of December 31, 2009, our internal control over financial reporting was effective. Because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements and even those systems determined to be effective can provide only reasonable assurance with respect the financial statement preparation and presentation. The effectiveness of the Trust’s internal control over financial reporting as of December 31, 2009 has been audited by Deloitte & Touche LLP, the Trust’s Independent Registered Chartered Accountants, who also audited the Trust’s Consolidated Financial Statements for the year ended December 31, 2009. MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS Management, in accordance with Canadian generally accepted accounting principles, has prepared the accompanying consolidated financial statements of Baytex Energy Trust.Financial and operating information presented throughout this Annual Report is consistent with that shown in the consolidated financial statements. Management is responsible for the integrity of the financial information.Internal control systems are designed and maintained to provide reasonable assurance that assets are safeguarded from loss or unauthorized use and to produce reliable accounting records for financial reporting purposes. Deloitte & Touche LLP were appointed by the Trust’s unitholders to express an audit opinion on the consolidated financial statements.Their examination included such tests and procedures, as they considered necessary, to provide a reasonable assurance that the consolidated financial statements are presented fairly in accordance with Canadian generally accepted accounting principles. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and internal control.The Board exercises this responsibility through the Audit Committee, with assistance from the Reserves Committee regarding the annual review of our petroleum and natural gas reserves.The Audit Committee meets regularly with management and the Independent Registered Chartered Accountants to ensure that management’s responsibilities are properly discharged, to review the consolidated financial statements and recommend that the consolidated financial statements be presented to the Board of Directors for approval.The Audit Committee also considers the independence of Deloitte & Touche LLP and reviews their fees.The Independent Registered Chartered Accountants have access to the Audit Committee without the presence of management. ("signed") ("signed") Anthony W. Marino W. Derek Aylesworth, CA President and Chief Executive Officer Chief Financial Officer Baytex Energy Ltd.
